Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 10, 2014

                                    No. 04-13-00785-CV

                          Maria TIJERINA and Tiburcia Holguin,
                                      Appellants

                                             v.

       Jose GOMEZ, German Gomez, Jorge Humberto Valadez, Jr. and Sonia Frausto,
                                   Appellees

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 11-05-26518-MCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Compel Timely Production of Clerk’s Record and for
Extension of Time to File Brief is MOOT. Appellant’s brief is due to be filed on May 9, 2014.
Tex. R. App. P. 38.6(a).


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court